Simmons, C. J.,
concurring specially. This court having held, when this case was here before, that the contract between the city and the waterworks company created a debt, I am bound by that decision. It is the law of this case, whether it was right or wrong. The majority of the court having determined not to overrule the cases on the same line, I am likewise bound by them. If it were an original question, I should hold, in accordance with nearly all the other courts of the Union, including the Supreme Court of the United States, when construing similar provisions of constitutions or statutes, that the making of a contract or agreement by municipal authorities for the supply of gas or water for a term of years, for a certain sum to be paid annuallyk is not a debt within the meaning of the constitution. It is difficult for me to understand now, after full argument and reflection, how the making of the same contract by the same authority for one year,' when there is no money in the treasury to pay it and taxes are to be levied to meet the obligation, is not a debt; when if the same authority makes a contract for the same purpose for two years, or five years, it is a debt.